Filed 2/21/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                     2019 ND 35


In the Interest of H.B., a child

State of North Dakota,                                Petitioner and Appellee

       v.

H.B., Child; Barb Oliger, Guardian
ad Litem; Executive Director, ND
Department of Human Services,                                   Respondents

      and

J.B., Mother; J.C., Father,                       Respondents and Appellants


                                   No. 20180439



In the Interest of V.B., a child

State of North Dakota,                                Petitioner and Appellee

       v.

V.B., Child; Barb Oliger, Guardian
ad Litem; Executive Director, ND
Department of Human Services,                                   Respondents

      and

J.B., Mother; J.C., Father,                       Respondents and Appellants
                                   No. 20180440


In the Interest of A.B., a child

State of North Dakota,                                    Petitioner and Appellee

       v.

A.B., Child; Barb Oliger, Guardian
ad Litem; Executive Director, ND
Department of Human Services,                                       Respondents

      and

J.B., Mother; J.C., Father,                          Respondents and Appellants


                                   No. 20180441


       Appeal from the Juvenile Court of Burleigh County, South Central Judicial
District, the Honorable Lindsey R. Nieuwsma, Judicial Referee.

       AFFIRMED.

       Per Curiam.

      Tessa M. Vaagen, Assistant State’s Attorney, Bismarck, ND, for petitioner
and appellee.

       Alyssa L. Lovas, Bismarck, ND, for respondent and appellant J.B.

       Susan Schmidt, Bismarck, ND, for respondent and appellant J.C.




                                        2
                          Interest of H.B., V.B., and A.B.
                             Nos. 20180439 - 20180441


       Per Curiam.
[¶1]   J.B. and J.C. appealed from a juvenile court’s orders terminating their parental
rights to H.B., V.B., and A.B. J.B. and J.C. argue that the juvenile court erred in
finding the conditions and causes of deprivation are likely to continue, that the
children are suffering or will probably suffer serious physical, mental, moral, or
emotional harm, and that Burleigh County Social Services failed to use reasonable
efforts to reunify the children with J.B. and J.C. We summarily affirm under
N.D.R.App.P. 35.1(a)(2) and conclude that facts existed upon which the juvenile
court could find deprivation would continue and reasonable efforts for reunification
were present. See In Interest of A.B., 2017 ND 178, ¶ 12, 898 N.W.2d 676 (“[w]e will
not overturn a juvenile court’s findings of fact in a termination proceeding unless the
findings are clearly erroneous under N.D.R.Civ.P. 52(a).”).
[¶2]   Gerald W. VandeWalle, C.J.
       Jon J. Jensen
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte




                                          1